Citation Nr: 0126325	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  99-03 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder of the right knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

The current appeal arose from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO denied entitlement to service 
connection for right knee impairment and right foot injuries.  

In June 1999 the veteran provided oral testimony before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
via a video conference with the Houston, Texas RO.

In May 2000 the Board remanded the case to the RO for further 
development and adjudicative actions.  

In November 2000 the RO granted entitlement to service 
connection for residuals of immersion foot on the right with 
assignment of a 10 percent evaluation effective September 8, 
1997.  

The RO also granted entitlement to a permanent and total 
disability rating for pension purposes, but affirmed the 
previous denial of entitlement to service connection for 
residuals of a right knee injury.

In June 2001 the RO denied entitlement to service connection 
for trench foot on the left.  The veteran has not filed a 
notice of disagreement with any aspect of either the November 
2000 grants of compensation and pension benefits, or the June 
2001 denial of compensation benefits.  Accordingly, these 
claims are not considered part of the current appellate 
review.

The case has been returned to the Board for additional 
appellate review.  


FINDINGS OF FACT

1.  A chronic acquired disorder of the right knee was not 
shown in active service, or for many yeas thereafter.

2.  Osteoarthritis of the right knee was not shown disabling 
to a compensable degree during the first post service year.

3.  The probative, competent medical evidence of record does 
not link the currently diagnosed right knee minimal 
degenerative changes with peaking of the tibial spines to 
active service.  


CONCLUSION OF LAW

A chronic acquired disorder of the right knee was not 
incurred in or aggravated by active service, nor may service 
connection be presumed for osteoarthritis.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) discloses that 
they are negative for any findings of a disorder of the right 
knee.  

Postservice records include private and VA clinical records 
dated from 1985 through 2001.  No right knee disability is 
clinically indicated until VA orthopedic medical examination 
in August 2000.  

When examined by VA in August 2000 (general medical and 
orthopedic), and at the time of a video conference hearing in 
May 1999, the veteran related a history of inservice 
paratrooper jumping.  He claimed that current right knee 
disability was the result of inservice injury while parachute 
jumping.  At the August 2000 general medical examination, he 
stated that he landed wrong on one jump, but it was not 
troublesome enough to seek treatment at the time.  However, 
over time, his symptoms increased in severity.  

When examined orthopedically, he related a history of right 
knee problems dating back to intermittent symptoms during 
service.  He said that he sought no medical attention in 
service.  He had a postservice motor vehicle accident in 1980 
and incurred blunt trauma to the right knee.  He again sought 
no medical attention at that time.  Currently, he had 
occasional swelling but no pain and had no symptoms at the 
time of this evaluation.  X-ray of the right knee showed only 
minimal degenerative changes with peaking of the tibial 
spines.  The examiner's impression was of history of right 
knee swelling.  


Criteria

Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001);  38 C.F.R. § 3.303 
(2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, and post service development of a presumptive 
disease to a degree of 10 percent (to include degenerative 
changes) within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2001);  38 C.F.R. §§ 3.307, 
3.309 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

If not shown during service, service connection may be 
granted for osteoarthritis if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001);  
38 C.F.R. §§ 3.307, 3.309 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decision, 
statement of the case, and associated correspondence, has 
given the veteran notice of the information and evidence 
necessary to substantiate his claim.  That is, he was 
provided with notice of the regulations pertaining to service 
connection for the disability at issue, a rationale of the 
denial, and he was notified of his appellate rights.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the statement of the case was 
issued to the veteran.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of his claim under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.




Service Connection

The Board has reviewed all the evidence of record and 
concludes that the preponderance of the evidence is against 
the claim for service connection.  Current clinical findings 
regarding the right knee show that minimal degenerative 
changes with peaking of the tibial spines are indicated.  

The claim for service connection for a right knee disorder 
must be decided based upon the question of whether the 
competent and probative evidence establishes that this 
disorder was actually incurred in or aggravated by the 
veteran's active service, despite first being diagnosed 
postservice.  Hickson, supra.  38 C.F.R. § 3.303.  

Consideration of the disability at issue involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore, the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d. 1447, 1481 (Fed. Cir. 1999) (and 
cases stated therein).  

The evidence of record shows that the SMRs are negative for 
evidence of any right knee injury or inservice right knee 
impairment.  Postservice records are negative for any medical 
evidence showing a chronic right knee disability until 2000.  
Overall, there is no competent medical evidence demonstrating 
that the veteran's right knee minimal degenerative changes 
are linked to active service.  


The Board has considered the assertions that the veteran has 
a right knee disability of service origin.  While he is 
competent to report manifestations of a disorder perceptible 
to a lay party, such as pain, he is not competent to link 
those manifestations to service on medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 494 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
lay person is generally not capable of opining on maters 
requiring medical knowledge"), aff'd sub nom.  Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

In addition, there is no evidence that any chronic disease 
such as osteoarthritis was shown in service or during an 
applicable presumption period.  Nor is there medical evidence 
of a relationship between the veteran's currently diagnosed 
right knee disorder, and any alleged continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).

For the reasons stated above, the Board finds that the 
veteran has failed to present evidence of a link, or nexus, 
between his current right knee disability and his period of 
active service from many years before.  Simply put, it is not 
competently shown by medical authority that the veteran has a 
right knee disability as a result of his active service.  See 
Hickson, supra.  

Although the veteran is entitled to the benefit of the doubt 
doctrine where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  
Gilbert, supra.  

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Entitlement to service connection for a chronic acquired 
disorder of the right knee is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

